Citation Nr: 0003992
Decision Date: 02/15/00	Archive Date: 09/08/00

DOCKET NO. 94-04 997               DATE FEB 15, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased evaluation for paranoid schizophrenia
currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to June 1951,
and March 1953 to March 1955. He also served on active duty from
May 1955 to November 1955, for which he received an undesirable
discharge.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a rating decision from the St.
Petersburg, Florida, Regional Office (RO). In January 1996, the
case was remanded for further development. That action was
accomplished, and the case was returned to the Board.

A hearing was held at the Board in Washington, DC, in November
1997, before Michael D. Lyon, who is the Board member rendering the
determination in this claim and who was designated by the Chairman
to conduct that hearing, pursuant to 38 U.S.C.A. 7102 (West 1991 &
Supp. 1999). A transcript of the hearing has been included in the
claims folder for review.

FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable
disposition of the issues addressed by this decision has been
obtained by the RO.

2. The veteran's schizophrenia is productive of symptoms causing no
more than considerable impairment of social and industrial
adaptability, and reduced reliability.

3. The veteran has not been shown to have either active psychotic
manifestations of such extent as to produce severe impairment of
social and industrial adaptability, or an occupational impairment
with deficiencies in most areas as a result of his service-
connected schizophrenia.

2 -

4. There are no extraordinary factors resulting from the service
schizophrenia disorder productive of an unusual disability picture
such as to render application of the regular schedular provisions
impractical.

CONCLUSION OF LAW

The criteria for a current increased disability rating in excess of
50 percent for a schizophrenia, paranoid is not warranted on either
a schedular or extraschedular basis. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 3.321(b)(1), 4.7, Part 4, Diagnostic Codes (DC) 9203,
9440 (1996) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is "well-grounded" within the meaning of 38 U.S.C.A. 5107(a). See
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). That is, the Board finds that
the veteran has presented a claim which is not implausible when the
contentions and the evidence of record are viewed in the light most
favorable to such claim. Generally, an allegation that a service-
connected disability has increased in severity is sufficient to
establish well groundedness. Proscelle v. Derwinski, 2 Vet. App.
629, 631-32 (1992). The evidentiary assertions of the veteran are
presumed credible for making this determination. Likewise, the
Board is satisfied that all relevant facts have been properly and
sufficiently developed, such that no further assistance to the
veteran is required to comply with the duty to assist mandated by
38 U.S.C.A. 5107(a).

Specifically, it has been contended that prior remand development
was not fully accomplished. The Board does not agree with this
assertion. While every question in the remand may not have been
explicitly addressed, the clinical findings are such as to make
necessary conclusions therefrom. The examinations are in essential

- 3 -

agreement as to most significant matters. It is unclear that any
further development could be undertaken which would likely alter
the outcome in this case.

In adjudicating a well-grounded claim, the Board determines whether
(1) the weight of the evidence supports the claim or (2) the weight
of the "positive" evidence in favor of the claim is in relative
balance with the weight of the "negative" evidence against the
claim. The appellant prevails in either event. However, if the
weight of the evidence is against the appellant's claim, the claim
must be denied. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102
(1994); Gilbert v. Derwinski 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities the entire
recorded history, including medical and industrial history, is
considered so that a report of a rating examination, and the
evidence as a whole, may yield a current rating which accurately
reflects all elements of disability, including the effects on
ordinary activity. 38 C.F.R. 4.1, 4.2, 4.10. Where, as in this
case, entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation (See 38 C.F.R. 4.2, 4.41), the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
However, all pertinent evidence in the appeal period will be
considered.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Generally, the
degrees of disability specified are considered adequate to
compensate for considerable loss of working time from exacerbations
or illnesses proportionate to the severity of the several grades of
disability. 38 C.F.R. 4. 1. Where there is a question as to which
of two evaluations shall be applied, the higher evaluation will be
assigned if the disability more closely approximates the criteria
required for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7. When, after

- 4 -

careful consideration of all procurable and assembled data, a
reasonable doubt arises regarding the degree of disability, such
doubt will be resolved in favor of the veteran. 38 C.F.R. 4.3.

Current VA regulations also provide that if the schedular rating
criteria are inadequate, an extraschedular evaluation may be
assigned commensurate with the impairment of average earning
capacity if there is an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (1999).

While this appeal was pending, the applicable rating criteria for
mental disorders were amended effective November 7, 1996. See 38
C.F.R. 4.125 et seq. (1999). The timing of this change in the
regulations requires the Board to first consider whether the
amended regulation is more favorable to the veteran than the prior
regulation, and, if so, the Board must apply the more favorable
regulation. VAOPGCPREC 11-97; Dudnick v. Brown, 9 Vet. App. 397
(1996) (per curiam); Karnas v. Derwinski, 1 Vet. App. 308 (1991).
In this case, the Board finds that there is no basis upon which to
conclude that the earlier version. of the pertinent regulations is
more or less favorable to the veteran. Indeed, when applied to this
individual case, there appear to be no significant substantive
differences between the two versions. As discussed below, a rating
in excess of 50 percent is not warranted under either applicable
criteria.

Under the old regulations, in effect until November 6, 1996, a 50
percent evaluation was warranted for schizophrenia with
considerable impairment of social and industrial adaptability. A 70
percent evaluation required lesser symptomatology than a 100
percent evaluation, such as to produce severe impairment of social
and industrial adaptability. Finally, a 100 percent evaluation
required active psychotic manifestations of such extent, severity,
depth, persistence, or bizarreness as to produce total social and
industrial inadaptability. 38 C.F.R. 4.132, DC 9203 (1996).

The severity of a psychiatric disability was based upon actual
symptomatology, as it affected social and industrial adaptability.
Two of the most important determinants of disability were time lost
from gainful work and decrease in work efficiency. Great emphasis
was placed upon the full report of the examiner, descriptive of
actual symptomatology. The record of the history and complaints was
only preliminary to the examination; the objective findings and the
examiner's analysis of the symptomatology were the essentials. 38
C.F.R. 4.130 (1996). The principle of social and industrial
inadaptability as the basic criterion for rating disability for the
mental disorders contemplated those abnormalities of conduct,
judgment, and emotional reactions which affected economic
adjustment, i.e., which produce impairment of earning capacity. 38
C.F.R. 4.129 (1996).

Under regulations in effect since November 1996 (and considered by
the RO), a 50 percent evaluation will be assigned for schizophrenia
which produces occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships.

A 70 percent evaluation is warranted when occupational and social
impairment is present with deficiencies in most areas, such as
work, school, family relations, judgment, thinking, or mood, due to
such symptoms as: suicidal ideation; obsessional rituals which
interfere with routine activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or depression
affecting the ability to function independently, appropriately and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a worklike setting);
and an inability to establish and maintain effective relationships.

- 6 -

Finally, a 100 percent evaluation is warranted for total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name. DCs
9203, 9440.

Historically, the RO denied service connection for schizophrenia,
paranoid in 1959. The veteran made several attempts to reopen his
claim. In January 1989, he was awarded a nonservice connected
pension, including a 40 percent non-service connected rating for
paranoid schizophrenia.

By a Board decision in May 1991, service connection for paranoid
schizophrenia was granted. A rating determination in July 1991
established a 50 percent disability rating. This rating has
remained in effect since that time except for periods of temporary
total ratings based on hospitalizations.

In January 1996, the Board remanded the veteran's reopened claim
for additional development and a VA examination.

In a VA examination in March 1996, the veteran stated that his
previous psychiatric admissions were too numerous to write on a
piece of paper. He listed several medications he was currently
taking. He claimed to have a seizure disorder which the examiner
noted did not appear to constitute a seizure disorder. He spent his
days in the house. Depending how he felt when he woke up determined
if he would leave his house. In the past he attended a day
treatment program for 1 1/2 years. He started going again about 2
weeks ago. He stated that his memory was not good. He did not get
along with people, and did not trust them. He has been depressed
since his wife died. He drinks alcohol to pass put, usually drinks
about 1/2 fifth and sleeps 5 to 6 hours. His list about 17
different prescriptions he was taking.

- 7 -

The examiner noted, he could do mathematical calculations, and was
aware of who the president was. He appeared to have selective
memory. The examiner opined that most of the veteran's symptoms
were from his medications and the aging process. He was determined
to be competent for VA purposes.

The diagnoses was dysthymia; alcoholism; passive aggressive
personality; asthma; hypertension; diabetes; osteoporosis; and
heart disorders. The Global Assessment of Functioning (GAF) score
was 60.

Another VA examination was held in July 1996. The veteran denied a
family history of mental illness or alcohol abuse. He was not sure
how many times he had been married, but had 13 children in and out
of wedlock. He now lived alone, and spends most of the time at
home. He listens to the radio and occasionally TV. He attends
church regularly, and was active in AA and NA meetings. He often
plays cards with his friends at the VA clinic. He claimed to have
been self employed for most of his life. He has not worked since
1987, claiming, "I have a lot of sickness." He took at least 12
different medications. He admitted to extensive abuse of alcohol,
cocaine, LSD, PCP, crack, heroin, and morphine, but denied
intravenous use. He hears voices which are usually derogatory,
telling him he is not worth living, and should kill himself He
often has bouts of depression.

The examiner noted the veteran was appropriately dressed, and
clean. There was no abnormality of posture, or gait. He had fairly
good eye contact, and was cooperative. Mood was stable and affect
was appropriate. He admitted auditory but denied visual
hallucinations. Some degree of paranoia was obvious. Cognitive
functions of orientation to time, place and person were intact.
Memory was impaired for recent and remote events. He denied current
homicidal and suicidal ideation.

The examiner noted that the veteran's history was consistent with
a diagnosis of paranoid schizophrenia. The veteran's history of
alcohol and substance abuse appeared to have been in remission only
for a few months. The examiner opined that his ability to be
gainfully employed was mostly related to physical problems

- 8 -

and not so much to his emotional problems. The current assigned GAF
of 60 was based on the fact that he was fairly social, in remission
with his alcohol and substance abuse, and he was active in AA and
NA meetings. He was considered competent.

In November 1997, a hearing was held before the Board in
Washington. DC, in which the veteran testified, in essence, that he
still hears voices on occasion, and has hallucinations. He could
not identify what his symptoms of schizophrenia were, but indicated
he had severe problems, and noted being on medications for quite
some time. He was currently attending a VA mental clinic 3 times a
week, and had been taking psychiatric medication since
approximately 1994.

Since the service, he reported he had been employed in up to 50
jobs. The longest being about 6 months. He was usually fired for
some bizarre behavior. He was last employed in 1985 or 1986. He was
last hospitalized for psychiatric reasons in 1994 coinciding with
the time he began taking psychiatric medications. He denied living
alone and stated that his son lived with him.

The case was remanded in January 1998 for a social and industrial
survey, as well as another VA examination.

A social and industrial survey was performed in April 1998. The
veteran indicated he had been married for 30 years, and divorced in
1987. He had 6 children with his wife and 7 others by outside
affairs. He continued to maintain a close relationship with his
wife until her death in 1993. After service he was arrested for
armed robbery and spent 3 years in prison where he received some
psychiatric treatment. He was released in 1958 and did day labor,
as well as hustled on street comers. From 1960 to 1990, he used and
sold drugs. He described a long history of drug and alcohol abuse.
He used and sold heroin, Quaaludes, cocaine, barbiturates, and
amphetamines, and was also addicted to prescription painkillers. He
denied any current drug or alcohol use, having stopped after being
diagnosed with hepatitis C. He has begun attending church. In 1990,
he returned to Florida, and made no further attempts to find
employment.

- 9 -

He reported a long history of psychiatric treatment. He was treated
by a Dr. Morias in Newark from 1973 to 1988. Dr. Morias has refused
to release his records for non-payment of bills. (It is noted
parenthetically that these records would not be particularly useful
in rating the current disability, as they are from prior to the
appeal period.)

The social worker noted the veteran to be alert and oriented.
Initially he was very guarded and gave very little factual
information. He lived in a small unkempt apartment, which had junk
and trash scattered everywhere. His 33-year-old son lived with him
occasionally. A typical day was spent in bed watching TV. He gets
out of bed when the sun goes down. He only goes out for his
numerous VA clinical appointments (diabetes; primary care; mental
health; dental; and renal clinics). He attends the day treatment
program at the VA occasionally to socialize with other veterans. He
was not officially enrolled, because he could not tolerate the
mandatory hours on a regular basis. He did attend church nearby
regularly. He was currently dating, and maintained a good
relationship with his children.

The veteran was afforded a VA examination by two VA examiners in
September 1998. The Board notes that while the examiners'
observations and opinions differ in some respects, neither
examiner's observations nor opinion indicates more than a moderate
schizophrenic disability, or disablement such as to warrant a
higher rating.

The first examiner noted the veteran complained of numerous
problems. He was having significant distress in his personal life.
He was extremely depressed and angry at himself and others. He
stated that he had crying spells, and nothing worked for him. He
indicated suicide attempts but did not specify when they had
occurred. He was afraid to leave his house as he might hurt
somebody. He was extremely paranoid, and afraid people were out to
get him, and he would get them first. In May 1998, he was put on
probation for significantly hurting someone. He had to attend anger
management classes, but he did not feel he needed this He drank as
much as he could, although he did not state how much that was. He
would get the shakes after he stopped drinking. He complained of
memory loss and

- 10-

chronic suicidal ideations. He was very ambivalent about wanting to
die at someone else's hand, as he could not go to heaven if he
killed himself. However he felt free to go out and hit other
people, get into fights, and do violence to them.

The examiner noted that the veteran was dressed in dirty clothes,
and had an odor. He wore flip-flops without socks, and had a
stooped posture. He appeared apathetic at times, alternating with
anger. He was very suspicious. Eye contact was poor and evasive.
Mood was depressed and affect blunted. He had paranoid delusions of
others being out to hurt him. He admitted to auditory
hallucinations. Speech was without looseness of association, or
flight of ideas. However he was extremely circumstantial and mildly
tangential. He was oriented x 4, with poor to fair insight and
judgment. Memory was subjectively impaired. He would not cooperate
for formal mental status testing. The veteran was unable to provide
concrete answers, and was evasive. While the examiner opined that
neuropsychological testing was appropriate, the veteran was not
agreeable to being admitted to the VA hospital to undergo such
testing.

The diagnoses was axis I- Rule out (R/0) dementia; dysthymia; a
history of paranoid schizophrenia; and, alcohol abuse. Axis II-
indicated cluster B personality traits. Axis III - hypertension,
diabetes, and, hepatitis C. Axis IV- stressors were financial,
legal, and physical difficulties; his chronic mental illness; and,
poor family support. The current GAF was noted to be 40.

The second examiner noted normal dress and hygiene. The veteran was
mildly psychometrically agitated, belligerent, and angry at times.
He had a full range of affect. Thought processes were goal oriented
without looseness of association or flight of ideas. He reported
auditory hallucinations telling him to hurt people who bothered
him. He also stated that sometimes he felt like blowing up the VA,
but denied any specific plans. There were no bizarre or paranoid
beliefs noted. He was alert and oriented x 4. He could register 3
objects and recall one after five minutes. He could not reproduce
past presidents. He had difficulties with praxis, and gave concrete
interpretations to proverbs. The diagnoses was Axis I- dementia;
Axis II-

- 11 -

suspected cluster B personality disorder; Axis III- hypertension;
diabetes. Axis IV- stressors were financial and legal problems. A
GAF of 40 was assigned.

The examiner noted that it was unclear whether the veteran had the
capacity to handle his own affairs. He concurred that further
psychiatric testing was needed. The examiner added that there was
very little evidence shown of psychosis. He opined that the veteran
did not meet the criteria for schizophrenia, nor did he appear to
have any residual syndrome of schizophrenia. The Board notes in
November 1998, after receiving the results of the following
psychological testing results, the examiner amended his diagnosis
to schizophrenia in partial remission.

Finally, in November 1998, the veteran was evaluated by VA
psychology department personnel. The examiner noted that the
veteran apparently displayed considerable difficulties upon formal
psychiatric mental status testing, perhaps indicative of a
dementing process. The examiner noted his activities were; limited
by his ongoing pain, and limited financial resources. He reported
difficulty maintaining his complex medical regimen, in part,
because he tended to deny the gravity of his medical disorders. He
denied significant mental status changes per se, but became quite
inattentive when stressed, in pain, or bored. At such times he
appeared cognitively compromised.

The examiner opined that the evidence failed to provide evidence of
a dementing process. Rather he failed to register information
adequately when under stress or distracted. This resulted in
apparent memory failures. The results of the testing indicated the
veteran was an articulate reasoned man, subject to a wide range of
psychiatric and characterological difficulties. The examiner
further noted the veteran was subject to several important physical
risk factors as well as his history of substance abuse, as such he
was prone to developing dementia.

Outpatient medical records of file are very extensive and
duplicative. These show on-going treatment for numerous disorders,
including both physical and mental disorders. While these medical
records indicate a substantial level of disabilities,

- 12 -

none of the records indicate a greater level of disability entirely
due to his service connected paranoid schizophrenia disorder.

After reviewing the applicable rating criteria in effect both prior
to and since November 7, 1996, and the reported objective findings
and subjective complaints, the Board is of the opinion that the
veteran's psychiatric symptomatology does not produce severe
impairment of social and industrial adaptability. Significantly, a
70 percent psychiatric evaluation, under the new criteria, requires
impairment with deficiencies in most areas, including family
relations, judgment, thinking, mood, with such symptoms as suicidal
ideation, obsessive rituals, intermittent illogical, obscure,
irrelevant speech, spatial disorientation, neglect of personal
appearance and hygiene, inability to establish and maintain
relationships, etc. While the veteran certainly exhibits some of
these deficiencies, the most recent VA examinations reveal that the
veteran was oriented with fluent speech and was without flight of
ideas or looseness of association. Further, he was cooperative,
goal oriented, and had coherent speech. Thus, he appears to
communication well and had no gross impairment in thought process.
In addition, there is no evidence of grossly inappropriate
behavior. The veteran has always been noted to be cooperative and
oriented. While he is described as angry, irritable, grossly
inappropriate behavior has not been shown.

Next, although there is a report of remote suicide attempts, some
complaints of suicidal thoughts, and reports of physically hurting
others, there is no evidence that he is in persistent danger of
hurting self or others at this time. Moreover, there is no evidence
that he experiences an inability to perform activities of daily
living due to his psychiatric disability. Rather, the limits on his
abilities to function appear to be due to his numerous physical
disabilities, numerous prescribed medications, and polysubstance
abuse issues, and not his service connected psychiatric condition.
Next, he has not been shown to be disoriented to time or place,
have an impaired memory for names of relatives, his own occupation,
or his own name. Specifically, treatment records show that he is
oriented, cooperative, and he appears to be a good historian. In
addition, he has attended a hearing before the undersigned Member
of the Board, and presented his claim in a reasonable and
appropriate way. While the

- 13 -

Board notes that the veteran has reported a history of certain
psychiatric deficiencies, they appear to be related more to his
long history of extensive polysubstance abuse, and not to his
service connected schizophrenia. In any event they appear to be of
lesser symptomatology than necessary for a schedular evaluation
greater than the 50 percent schedular evaluation currently in
effect.

Finally, the veteran's assigned GAF was noted to be 40, which would
indicate some impairment in reality testing or communication (e.g.
speech is at times illogical, obscure, or irrelevant) or major
impairment in several areas, such as work or school, family
relations, judgment, thinking, or mood (e.g. depressed man avoids
friends, neglects family, and is unable to work). This finding is
not fully consistent with the overall psychiatric picture presented
in the claims file but, nonetheless, supports no greater than a 50
percent evaluation under DC 9203. The Board is sympathetic to the
veteran's physical problems, there is no basis on which to grant a
higher rating for his service-connected psychiatric disability.

Finally, consideration has been given to an extraschedular
increased rating under the provisions of 38 C.F.R. 3.321. The
evidence does not present such an exceptional or unusual disability
picture as to render impractical the application of the regular
schedular standards. Specifically, there has not been a
demonstration of marked interference with employment specifically
attributable to the service- connected paranoid schizophrenia
disorder or frequent periods of hospitalization due to that
disorder so as to render impractical the application of the regular
schedular criteria.

Therefore, considering the medical evidence of record, the Board
finds that, under the criteria of Diagnostic Code 9203, effective
November 7, 1996, and under the criteria of Diagnostic Code 9203,
effective prior to November 7, 1996, and even considering the
criteria of 38 C.F.R. 4.7, the preponderance of the evidence is
against a rating in excess of 50 percent for paranoid
schizophrenia. Moreover, the evidence is not so evenly balanced as
to allow for the application of reasonable doubt. 38 U.S.C.A.
5107(b).

ORDER

Entitlement to an increased evaluation for schizophrenia, paranoid,
currently evaluated at 50 percent disabling, is denied.

MICHAEL D. LYON
Member, Board of Veterans' Appeals


